PROMISSORY NOTE
 


 
 
February 11, 2011
 
FOR VALUE RECEIVED, Kinetic Resources Corp., a Nevada Corporation, promises to
pay Luis Antonio Delgado Gonzalez, on or before February 28, 2013, the amount of
Twenty Five Thousand Dollars ($25,000.00) in the currency of the United States
plus simple interest on the principal amount of the loan accrued at a rate 6%
per annum.
 
Time shall be the essence of this Promissory Note.
 
This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.
 
 
KINETIC RESOURCES CORP..
 
 
Per /s/ Luis Antonio Delgado Gonzalez
 
     Luis Antonio Delgado Gonzalez, Pres., CEO, CFO
 

